This suit was instituted in the Circuit Court of Lincoln County by the plaintiff as one of the collateral heirs of Fannie E. Finley, deceased, against the remaining heirs of said deceased and the collateral heirs of William Finley, deceased, for the partition of certain lands in said county. The defendant heirs of Fannie E. Finley filed no answer; the heirs of William Finley answered, denying that the plaintiff and their codefendants, heirs of Fannie E. Finley, had any right, title or interest in the lands sought to be partitioned, *Page 689 
claiming that they as heirs of William Finley were the sole owners thereof in fee simple, and praying the court to so adjudge.
The facts are brief. William Finley and Fannie E. Finley were husband and wife on the 28th day of August, 1867, and continued so to be until the death of Fannie, which occurred about the year 1909; William died January, 1916. They left no descendants. Appellants are the collateral heirs of William, and respondent and the remaining defendants are the collateral heirs of Fannie. Fannie E. Finley was a daughter of James and Lucy Reid, who on the 28th day of August, 1867, executed the following deed:
"Know ye all persons whom a knowledge of this transaction may concern that we James Reid Sen. and Lucy, his wife, of the County of Lincoln and State of Missouri, do by these presents for and in consideration of the regard and affection we have for our daughter Fannie E. Finley and of the payment of eight hundred dollars lawful money of the United States well and truly paid, by William Finley of the County of Lincoln and State of Missouri, the receipt of which is hereby acknowledged hereby convey and sell to said Fannie  William the following described tract of land containing two hundred and fifty acres eighty-five acres described as the land we bought of the widow and heirs of James Downing deceased the remaining one hundred and sixty-five acres described as follows. Begin at a stone corner of D.H. Whitesides. Then with the northern line of said Whitesides south sixty-eight degrees west sixteen chains and twenty-five links to corner in the spring branch. Then north twenty-one and half degrees west with the northeast line of the Downing tract of land twenty-seven chains and sixty-five links to the northeast corner of said land on the line of S. Weeks. Then with said line north sixty-eight degrees east thirty-one chains and twenty-five links to corner of said Weeks. Then north twenty-one and a half degrees west one chain and eighty links to a stone corner of James Willson. Then north sixty-eight degrees east fifteen chains and thirty *Page 690 
links and set a stone for corner from which a white oak twelve inches bears south forty-nine degrees east twenty-nine links distant. Then south twenty-one and a half degrees east forty-seven chains and set a stone for corner from which a white oak twenty inches bears north ten and a half degrees east twenty-two links distant. Then south eighty and a half degrees west ten chains and fifty-nine links to a corner of D.H. Whitesides with a buck-eye bearing tree. Then north seventy-nine degrees west twenty-three chains and sixty-eight links and set a stone from which a white oak eighteen inches bears south eighty degrees east thirty links. Then north twenty-one and a half degrees west two chains and fifty-five links to the place of beginning containing in all two hundred and fifty acres most eastern fifty acres is the land sold to William Finley the other two hundred acres we give to Fannie reserving to ourselves the right of way through said tract of land where said way may be least prejudicial to the same to a tract of we own and joining to and east of it all of which land is in and part of Survey eighteen hundred and thirteen or as some number it eighteen hundred and nineteen a grant of four thousand arpens to Peter Jamin situate in Township No. fifty-one and range one east and one west to the said Fannie and William with all and singular the appurtenances to the same belonging free and clear of all legal incumbrances whatsoever. In Testimony of which we hereunto set our hands and affix our seals this twenty-eighth day of August eighteen hundred and sixty-seven.
"JAMES REID SR.     (Seal) "LUCY REID          (Seal)."
It is respondent's contention that the foregoing instrument conveyed severally to William Finley the most eastern fifty acres of the land therein described and to Fannie E. Finley the remaining two hundred acres. It is this two hundred acres that she seeks to have partitioned. If her contention is sound, it follows that upon the death of Fannie without descendants her husband, William, under the statute, became vested with the title to an undivided one-half interest in the land and the *Page 691 
remaining one-half descended to her heirs, and later upon the death of William his one-half descended to his heirs. The appellants, on the contrary, insist that the deed to Fannie and William conveyed the whole tract of two hundred and fifty acres to the two of them, whereby they became vested with an estate by the entirety in the whole, and that the death of Fannie left her husband, William, the sole owner in fee.
The trial court first found for appellants and rendered judgment accordingly. Later, deeming its conclusion erroneous, it sustained a motion for a new trial. This appeal is from that order. It is apparent that the proper construction of the deed is the only matter for our determination.
Whether the deed conveys the entire tract of land to both grantees, or whether it conveys to each of them severally a separate portion thereof, must be ascertained from the four corners of the instrument itself. For the rule has long obtained in this State, that, in construing a deed, the intention of the parties, as gathered from the entire instrument, together with the surrounding circumstances, shall be ascertained and given effect, unless in conflict with some positive rule of law, or repugnant to the terms of the grant itself, and that in gathering such intention from the instrument the court will ignore technical distinctions between the various parts and seek the grantor's intention from them all, without undue preference to any, giving due effect to all, even to the extent of allowing thehabendum clause to qualify or control the granting clause where it is manifest that the former, in connection with the whole, more nearly expresses the grantor's intention. [Tennison v. Walker, 190 S.W. 9; Adams v. Highland Cemetery Co., 192 S.W. 944.]
Omitting the long descriptions of the land conveyed and of the right of way reserved, the deed under consideration is as follows:
"Know ye all persons whom a knowledge of this transaction may concern that we James Reid Sen. and Lucy, his wife, of the County of Lincoln and State of *Page 692 
Missouri, do by these presents for and in consideration of the regard and affection we have for our daughter Fannie E. Finley and of the payment of Eight Hundred Dollars lawful money of the United States well and truly paid, by William Finley of the County of Lincoln and State of Missouri, the receipt of which is hereby acknowledged hereby convey and sell to said Fannie 
William the following described tract of land containing two hundred and fifty acres . . . most eastern fifty acres is theland sold to William Finely the other two hundred acres we giveto Fannie reserving to ourselves the right of way through said tract of land. . . . to the said Fannie and William with all and singular the appurtenances to the same belonging free and clear of all legal incumbrances whatsoever.
"In Testimony Whereof etc. this 28th day of August, 1867."
If the words which we have italicized were omitted there would be no possible basis for construction, for the plain import of the language would questionably show a conveyance to both Fannie and William of the entire tract of two hundred and fifty acres, hence if there is an uncertainty as to whether the grantors intended to convey fifty acres to William and two hundred to Fannie, or whether they intended to convey the entire tract of two hundred and fifty acres to both Fannie and William, it arises solely from the use of the words, "most eastern fifty acres is the land sold to William Finley the other two hundred acres we give to Fannie," between the description of the land granted and the exception therefrom reserved to the grantors. Necessarily the uncertainty thus created, if any, is whether the words last quoted were intended by the grantors to limit, or qualify, or explain the language of the granting clause. That clause is: "We . . . do by these presents . . . hereby convey and sell to Fannie and William the following described tract of land containing two hundred and fifty acres." It is so clear, unambiguous and positive in its declaration that the grantors convey the entire *Page 693 
tract to both Fannie and William that any idea of explanation is not to be considered. The only question, therefore, is whether the force of this direct and unequivocal language is in any way restrained or qualified by the language immediately following it. Having that point in mind, the first thing to suggest itself in reading the possible qualifying clause in connection with the context, is that there are no introductory or connecting words that indicate in any way that it was intended to limit or make more specific the general language of the granting clause. For example, the grantors do not say, "We convey to Fannie and William two hundred and fifty acres, that is, to William the most eastern fifty acres which we sold to him and to Fannie the remaining two hundred acres which we gave her." Nor are there any words of similar import used. From the standpoint of grammatical construction the recital is purely parenthetical. Notwithstanding the form of construction, however, if the words on their face carry a meaning inconsistent with the unrestrained meaning of the general terms of the granting clause, they should be given effect, if possible. But do they? The expression "most eastern fifty acres is the land sold to William" as used by the grantors, does not in the face of the positive language to the contrary afford the slightest implication that they were for that reason conveying that fifty to him alone. Nor does the remainder of the expression, "the other two hundred acres we give to Fannie" used in the same connection furnish a basis for an inference that they were conveying the two hundred acres to her alone. That fifty acres had been sold to William and two hundred given to Fannie is entirely consistent with a present conveyance of the whole to both. The word "sold" unaccompanied by words of apter significance, is not ordinarily used as an operative word of conveyance; it may be, however, and will be so considered in a proper setting, or where clearly so intended. But to construe the verb, "is . . . sold," where it occurs in the clause, "most eastern fifty acres is the land sold to William," as relating back to, *Page 694 
or as used in the same sense as, the operative words of conveyance, "convey and sell," in the granting clause, is a purely arbitrary construction. Neither the thought nor the structure of the context warrant it. Had the concluding part of the clause been, "is the land hereby sold," it would plainly show by relation a conveyance of that particular land to William Finley. But the only obvious omission between the words "land" and "sold" is that of the words "that was." If they were supplied, it would make the clause grammatically complete and it would read, "most eastern fifty acres is the land that was sold to William Finley," and we may not arbitrarily insert "hereby" or any similar word not necessarily implied by the context, for to do so would be to make a deed that the grantor did not. What is true of the first part of the recital is necessarily true of its antithetical part, "the remaining two hundred acres we give to Fannie."
The recital is not only parenthetical in structure, but, considered in respect to the thought it conveys in connection with that expressed by the language which precedes and follows it, it seems to be a mental "aside" as well. After stating that they convey to both Fannie and William all of the land, which they describe at length, they incidentally remark, as it were, "most eastern fifty acres is the land sold William Finley the other two hundred acres we give to Fannie." The circumstances of the parties considered it is more than probable that the grantors intended by the recital to amplify their previous statement of the consideration. They were giving their daughter a certain two hundred acres of land as an advancement, her husband had bought fifty acres adjoining for eight hundred dollars, and, for purposes of their own, they desired the deed to recite the entire transaction, and thereby disclose the motives that actuated them in making the conveyance. Had their thought been fully expressed it would no doubt have been somewhat as follows: "most eastern fifty acres is the land sold to William Finley the remaining two hundred acres we give *Page 695 
to Fannie" as an advancement, and for that reason we now convey the whole to both, they being husband and wife. But whether this is the correct interpretation of the parenthetical clause or not, the fact remains that the granting clause is clear and unambiguous and because it is unambiguous it cannot be restrained or controlled by the language of a recital following it that is of doubtful and uncertain meaning or application. This is especially true where, as in this instrument, the granting clause is in entire harmony with and supported by the habendum clause, if the last clause in this deed may be so designated.
We are further confirmed in the view that the recital is but an amplification of the consideration clause by the fact that there is not in the entire instrument, outside of the recital, a single word or phrase indicating that the grantors were intending to convey severally to the grantees distinct parcels of the land. It is difficult to conceive how the scrivenor, whether he was skilled or unskilled, could have written the remainder of the instrument and never used a word that even hinted at a several conveyance of the two.
Considered independently of the language of the deed itself, there is no presumption that the father in giving his daughter the land in controversy intended to convey it to her alone rather than to her and her husband. At the time it was made the ideas of "mine" and "thine" as between husband and wife were not so sharply accentuated as at the present time. The notion of the unity of the property, as well as of the persons, of husband and wife was firmly fixed in the popular mind as it was in the law. It was not unusual for a father when he gave his married daughter personal property as an advancement to deliver it direct to her husband, and when he gave real estate, to deed it to both. In the exceptional case he conveyed it to her sole and separate use.
For the reasons hereinbefore expressed, we deem the conclusion first reached by the learned trial court to be the correct one. Its order granting a new trial is therefore, *Page 696 
reversed and it is directed to reinstate the judgment set aside.Brown and Small, CC., concur.